                                                                                            Case 2:20-mc-00326-ODW-AS Document 11 Filed 01/06/21 Page 1 of 5 Page ID #:238



                                                                                             1   VENABLE LLP
                                                                                                 Daniel S. Silverman (SBN 137864)
                                                                                             2   Email: dsilverman@venable.com
                                                                                                 Bryan J. Weintrop (SBN 307416)
                                                                                             3   Email: bjweintrop@venable.com
                                                                                                 2049 Century Park East, Suite 2300
                                                                                             4   Los Angeles, CA 90067
                                                                                                 Telephone: (310) 229-9900
                                                                                             5   Facsimile: (310) 229-9901
                                                                                             6 Attorneys for Respondent
                                                                                                 MATT TITLOW
                                                                                             7

                                                                                             8
                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                            10

                                                                                            11
                                                                                                  Thermolife International, LLC,              CASE NO. 2:20-MC-326
                                                                                            12
              2049 CENTURY PARK EAST, SUITE 2 100




                                                                                            13                              Petitioner,        SUR-REPLY IN SUPPORT OF
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                                            v.                                 OPPOSITION TO
                                                                                            14
                                                                             310-229-9900




                                                                                                                                               MISCELLANEOUS ACTION
                                                                                            15                                                 MOVING TO COMPEL THE
                                                                                                  Matt Titlow, a California resident,          DEPOSITION OF MATT TITLOW
                                                                                            16

                                                                                            17                              Respondent.        [Action pending in the United States
                                                                                                                                               District Court for the Southern District
                                                                                            18                                                 of Florida, Case No. 0:19-cv-60505-RS]
                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28


                                                                                                 51032489         SUR-REPLY ISO OPPOSITION OF MATT TITLOW TO MOTION TO COMPEL DEPOSITION
                                                                                            Case 2:20-mc-00326-ODW-AS Document 11 Filed 01/06/21 Page 2 of 5 Page ID #:239



                                                                                             1              Respondent Matt Titlow recognizes that sur-replies are disfavored. However, he
                                                                                             2   feels compelled to very briefly respond to some of the outrageous and blatantly false
                                                                                             3   factual statements and procedural improprieties contained in Petitioners’ Reply which
                                                                                             4   should result in denial of the Motion. 1 To wit:
                                                                                             5              First, Petitioners’ Reply seeks impermissible relief that was not even requested in
                                                                                             6   the Motion, because Petitioners by their Reply seek an order of contempt and sanctions
                                                                                             7   based on Mr. Titlow’s non-appearance at a unilaterally scheduled December 29, 2020
                                                                                             8   deposition under a subpoena which there is no dispute was not even served on him until
                                                                                             9   December 14, 2020 – three days after the Motion was filed. See Reply at 6:2.
                                                                                            10   However, Petitioners’ Motion only seeks to compel Mr. Titlow’s deposition and an
                                                                                            11   order of contempt based on an alleged failure to appear for an October 23, 2020
                                                                                            12   deposition. See Mot. at 4:19-26. Mr. Titlow has opposed the Motion and maintains
              2049 CENTURY PARK EAST, SUITE 2 100




                                                                                            13   that it should be denied as to the October 23, 2020 deposition on the basis that:
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            14              1.    Petitioners failed to properly serve him or his wife with a valid subpoena
                                                                             310-229-9900




                                                                                            15   for the October 23, 2020 deposition and Petitioners submitted a perjured and patently
                                                                                            16   unreliable affidavit in support of their claim that service was effectuated. Indeed, the
                                                                                            17   fact that Mr. Titlow is now actively opposing the Motion and also served written
                                                                                            18   objections to the December 14, 2020 subpoena after it had been served is strong
                                                                                            19   evidence that Mr. Titlow would have responded to the October subpoena had it actually
                                                                                            20   been served; he would have moved to quash it.
                                                                                            21              2.    The subpoena seeks information that is irrelevant in the Florida Action.
                                                                                            22              3.    The information sought by Petitioners through the deposition is part of a
                                                                                            23   harassment campaign and meritless fishing expedition being perpetrated by Petitioner
                                                                                            24   Kramer against Mr. Titlow. Indeed, Kramer does not deny in the Reply that he has
                                                                                            25   repeatedly threatened to sue Mr. Titlow’s company – CSI – regarding claims, albeit
                                                                                            26   without merit, relating to the product Peak O2 that Petitioners admit will be the subject
                                                                                            27

                                                                                            28   1
                                                                                                  All capitalized terms are used herein as defined in the Opposition unless otherwise
                                                                                                 indicated.
                                                                                                                                                 1
                                                                                                 51032489             SUR-REPLY ISO OPPOSITION OF MATT TITLOW TO MOTION TO COMPEL DEPOSITION
                                                                                            Case 2:20-mc-00326-ODW-AS Document 11 Filed 01/06/21 Page 3 of 5 Page ID #:240



                                                                                             1   of the deposition. See High Tech Med. Instrumentation, Inc. v. New Image Indus, Inc.,
                                                                                             2   161 F.R.D. 86, 88 (N.D. Cal. 1995) (“[T]he Ninth Circuit has long held that nonparties
                                                                                             3   subject to discovery requests deserve extra protection from the courts.”).
                                                                                             4              As such, the relief sought by the Motion relating to the October 23, 2020
                                                                                             5   deposition must be denied. Further, the relief requested by the Reply relating to the
                                                                                             6   December 29, 2020 deposition must be denied because Petitioners Motion cannot
                                                                                             7   purport to seek relief based on things that had not yet happened as of the filing of the
                                                                                             8   Motion, and which were, thus, not raised therein. See Zamani v. Carnes, 491 F.3d 990,
                                                                                             9   997 (9th Cir. 2007) (“The district court need not consider arguments raised for the first
                                                                                            10   time in a reply brief.”) Indeed, it would entirely deny Mr. Titlow due process if the
                                                                                            11   Court were to impose an order of contempt against him based on his non-
                                                                                            12   appearance at the December 29, 2020 deposition, which had not even occurred as of the
              2049 CENTURY PARK EAST, SUITE 2 100




                                                                                            13   filing of the Motion, and to which he objected.
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            14              Second, the Motion must be denied because it fails to comply with the procedural
                                                                             310-229-9900




                                                                                            15   requirements imposed by the Court’s Local Rules – as noted by the Court’s December
                                                                                            16   31, 2020 Minute Order granting Petitioners’ request for an extension to file their Reply.
                                                                                            17   See Dkt. 9. The Motion is procedurally improper at least because: (1) it was filed
                                                                                            18   before Mr. Titlow was served with a valid subpoena; (2) it does not indicate a hearing
                                                                                            19   date, as required by Local Rules 6-1 and 7-4; (3) Petitioners did not comply with the
                                                                                            20   meet and confer requirements imposed by Local Rules 7-3 and 37-1 (indeed it is
                                                                                            21   undisputed the Motion was not even served on Mr. Titlow until December 16, 2020,
                                                                                            22   five days after the Motion was filed); and (4) the Motion does not comply with the
                                                                                            23   requirements for discovery motions imposed by Local Rule 37-2. The separate relief
                                                                                            24   relating to the December 29, 2020 deposition raised for the first time in Petitioners’
                                                                                            25   Reply also suffers from these defects and must also be denied on these bases.
                                                                                            26              Third, Petitioners’ request in their Reply brief for an order of contempt based on
                                                                                            27   Mr. Titlow’s purported failure to seek a protective order or move to quash the
                                                                                            28   December 14, 2020 subpoena should be denied because:

                                                                                                                                                 2
                                                                                                 51032489             SUR-REPLY ISO OPPOSITION OF MATT TITLOW TO MOTION TO COMPEL DEPOSITION
                                                                                            Case 2:20-mc-00326-ODW-AS Document 11 Filed 01/06/21 Page 4 of 5 Page ID #:241



                                                                                             1              1.   As discussed above, that request is not the subject of a duly noticed
                                                                                             2   motion.
                                                                                             3              2.   There is no dispute that Mr. Titlow timely served valid objections to the
                                                                                             4   subpoena on December 28, 2020 regarding the December 29, 2020 deposition, citing,
                                                                                             5   among other objections, the objection addressed in the Opposition that he and his
                                                                                             6   counsel were unavailable from December 29-December 31, 2020. See Reply at 6; see
                                                                                             7   also Dkt. 7-1 and 7-2.
                                                                                             8              3.   Petitioners misquote Evans v. Baxter Healthcare Corp., No.
                                                                                             9   CV1204919WHOKAW, 2013 WL 3786313, at *2 (N.D. Cal. July 17, 2013), which
                                                                                            10   states in the very following sentence cited in the Reply that “[i]n addition, nonparty
                                                                                            11   witnesses may prevent disclosure by serving the subpoenaing attorney with a written
                                                                                            12   objection within 14 days after the subpoena is served” (emphasis added).
              2049 CENTURY PARK EAST, SUITE 2 100




                                                                                            13              4.   It would have been entirely redundant for Mr. Titlow to file a separate
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            14   Motion to Quash or for a Protective Order regarding the December 29, 2020 deposition
                                                                             310-229-9900




                                                                                            15   because the reasons for such motions were already presented to the Court through Mr.
                                                                                            16   Titlow’s Opposition to Petitioners’ Motion; and
                                                                                            17              5.   To the extent the Court agrees with Petitioners that Mr. Titlow was
                                                                                            18   required to file a separate motion for protective order and/or motion to quash instead of
                                                                                            19   his validly served written objections, Mr. Titlow requests that the Court either: (a)
                                                                                            20   construe his opposition to the Motion to Compel as a motion for protective order and/or
                                                                                            21   motion to quash to be heard in connection with the Motion to Compel, as the basis for
                                                                                            22   either such motion would be based on the same substantive grounds of irrelevance and
                                                                                            23   harassment set forth in the Opposition; (b) allow Mr. Titlow an opportunity to file a
                                                                                            24   Motion for Protective Order and/or Motion to Quash given the lack of procedural
                                                                                            25   clarity presented by the present circumstances; or (c) find that Mr. Titlow had a valid
                                                                                            26   reason for not moving to quash and/or for a protective order prior to not appearing for
                                                                                            27   the December 29, 2020 deposition because he had actively opposed Petitioners’ Motion
                                                                                            28   to Compel and timely served written objections prior to the date set for his deposition.

                                                                                                                                                3
                                                                                                 51032489            SUR-REPLY ISO OPPOSITION OF MATT TITLOW TO MOTION TO COMPEL DEPOSITION
                                                                                            Case 2:20-mc-00326-ODW-AS Document 11 Filed 01/06/21 Page 5 of 5 Page ID #:242



                                                                                             1   See Fed. R. Civ. P. 45(g) (holding that a court may hold a person in contempt only
                                                                                             2   where a person “fails without adequate excuse to obey the subpoena”); BNSF Ry. Co. v.
                                                                                             3   Alere, Inc., No. 18-CV-291-BEN-WVG, 2018 WL 2267144, at *9 (S.D. Cal. May 17,
                                                                                             4   2018) (holding that non-party had adequate excuse for non-compliance with subpoena
                                                                                             5   where it had served written objections prior to date of deposition because issues relating
                                                                                             6   to service of subpoena rendered it unclear whether proper entity had been duly served).
                                                                                             7              Finally, the Motion should be denied on the grounds that there has been no order
                                                                                             8   issued by the court in the Florida Action contemplating that Mr. Titlow’s deposition
                                                                                             9   may properly take place given that it is now after Petitioners’ absolute December 30,
                                                                                            10   2020 deadline, for which the court said “no extension will be granted.” See 0:19-cv-
                                                                                            11   60505-RS (S.D. Fla.), Dkt. 189.
                                                                                            12              For the foregoing reasons, Petitioners’ Motion and all relief requested thereby,
              2049 CENTURY PARK EAST, SUITE 2 100




                                                                                            13   including that requested in the Reply, should be denied.
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            14    Dated: January 6, 2021                     VENABLE LLP
                                                                             310-229-9900




                                                                                            15
                                                                                                                                             By: /s/ Daniel S. Silverman
                                                                                            16                                                   Daniel S. Silverman
                                                                                            17                                                   Bryan J. Weintrop
                                                                                                                                                 Attorneys for Respondent
                                                                                            18                                                   MATT TITLOW
                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25
                                                                                            26

                                                                                            27

                                                                                            28


                                                                                                                                                 4
                                                                                                 51032489             SUR-REPLY ISO OPPOSITION OF MATT TITLOW TO MOTION TO COMPEL DEPOSITION
